 


110 HRES 1351 EH: Resolution expressing support for the United Nations/African Union Hybrid operation in Darfur (UNAMID) and calling upon United Nations Member States and the international community to contribute the resources necessary to ensure the success of UNAMID, including troops and essential tactical and utility helicopters.
U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1351 
In the House of Representatives, U. S.,

July 30, 2008
 
RESOLUTION 
Resolution expressing support for the United Nations/African Union Hybrid operation in Darfur (UNAMID) and calling upon United Nations Member States and the international community to contribute the resources necessary to ensure the success of UNAMID, including troops and essential tactical and utility helicopters. 
 

Whereas on July 8, 2008, 7 peacekeepers serving under the United Nations/African Union Hybrid operation in Darfur (UNAMID) were killed and another 22 wounded, including 7 critically, while carrying out UNAMID operations in Sudan in an effort to bring stability and security to the region; 
Whereas the attacks on July 8, 2008, were the latest, and most severe, in a string of attacks on UNAMID peacekeepers, which include an attack on June 30, 2008, when 38 peacekeepers were taken hostage by rebels and on April 9, 2008, when a UNAMID police officer was beaten and UNAMID vehicles hijacked;
Whereas on June 25, 2008, the United Nations announced that UNAMID lacked critical resources, including troops, police officers, and air transport, hindering UNAMID’s effectiveness;
Whereas the United Nations announcement on June 25, 2008, restated concerns recognized in October 2007, that the shortage of resources could jeopardize its efforts to stabilize a region;
Whereas on July 31, 2007, the United Nations Security Council unanimously adopted Resolution 1769 authorizing the deployment of 26,000 peacekeeping troops to the region;
Whereas on December 31, 2007, UNAMID formally assumed control of peacekeeping operations in Darfur, but did so with only approximately 9,000 troops and police on the ground, far short of the necessary levels;
Whereas since that time UNAMID efforts have been thwarted by the Sudanese regime and rebels, including by Khartoum’s refusal to cooperate on issues such as the force composition, the authorization of night flights, communications, land access, and visas for staff, as well as its recent threats to force the complete withdrawal of the UNAMID mission;
Whereas government forces, militias, rebels, bandits, and others continue to prey upon the people of Darfur and humanitarian workers, increasing the urgency of both deploying the full complement of peacekeepers and police and reaching a lasting political settlement;
Whereas following attacks on its supply trucks, the World Food Program announced a 50 percent cut in urgently needed food rations in Darfur, despite a United Nations assessment that revealed that acute malnutrition in Darfur increased in 2007, exceeding emergency levels in some regions;
Whereas UNAMID has been hampered not only by obstruction on the part of the regime in Khartoum, but also by the failure of the international community to commit the resources, equipment, aviation and transportation assets, and personnel needed to carry out the peacekeeping mission;
Whereas UNAMID requires the 26,000 troops authorized by United Nations Security Council Resolution 1769 and at least 18 utility helicopters and 6 tactical helicopters and crews, among other critical mobility needs that have not been met;
Whereas in a report to the Security Council dated December 24, 2007, the Secretary-General said these helicopters were indispensable and necessary for large distances and rough terrain, and stated, Without the missing helicopters, this mobility—a fundamental requirement for the implementation of the UNAMID mandate—will not be possible;
Whereas a large number of countries possess the military assets that could help to fulfill this requirement;
Whereas the United States continues to lead the world in its contributions to efforts to end the genocide in Darfur, including by providing more than $4.5 billion of assistance since 2004 in response to the Darfur crisis;
Whereas continued failure on the part of the international community to take all steps necessary to generate, deploy, and maintain an effective United Nations and African Union joint peacekeeping force will contribute to the continued loss of life and further degradation of humanitarian infrastructure in Darfur; and
Whereas the success of the mission is dependant upon the support and contributions of Member States and the international community, including by providing the helicopters needed to meet UNAMID’s critical mobility capabilities, as well as the will of the parties to the conflict to find a lasting, inclusive, political solution to the crisis: Now, therefore, be it
 
That the House of Representatives— 
(1)condemns in the strongest terms the attack on the United Nations/African Union Hybrid operation in Darfur (UNAMID) peacekeepers and expresses its condolences to the people of Rwanda, Ghana, and Uganda, and to the families and friends of those killed and wounded;
(2)calls for the parties responsible for these heinous attacks to be brought to justice;
(3)expresses its commitment to the Darfuri people;
(4)expresses support for UNAMID and the UNAMID peacekeepers;
(5)deplores the efforts of the regime in Khartoum to manipulate and obstruct the deployment of a credible peacekeeping force, including the recent threats by Khartoum to force the complete withdrawal of the mission;
(6)urges the President to continue to personally intervene by contacting other heads of government and asking them to contribute the aircraft and crews for the Darfur mission;
(7)urges the Department of State to organize a special meeting of the United Nations Security Council, the Friends of UNAMID working group, and the United Nations Department of Peacekeeping Operations to resolve outstanding force resource and equipment issues;
(8)urges the members of the international community, including the United States, to contribute the resources necessary to ensure the success of UNAMID, including tactical and utility helicopters; and
(9)calls upon the parties to the conflict in Darfur to immediately commit to and respect a binding cessations of hostilities agreement and seize upon the opportunity that has been afforded by the deployment of UNAMID to find a political solution to the crisis in Darfur. 
 
Lorraine C. Miller,Clerk.
